UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6616



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMAL ANTWAN MOON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-99-203, CA-01-432)


Submitted:   July 19, 2002             Decided:   September 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamal Antwan Moon, Appellant Pro Se. Darryl James Mitchell, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Jamal Antwan Moon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we grant the motion for

enlargement of the record, deny the motion for leave to take

deposition, deny a certificate of appealability, and dismiss the

appeal on the reasoning of the district court.           See United States

v. Moon, Nos. CR-99-203; CA-01-432 (E.D. Va. filed Jan. 15, 2002,

entered Jan. 16, 2002). We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2